{¶ 1} The discretionary appeal is accepted.
{¶ 2} The judgment of the court of appeals denying appellant’s motion to consider his remaining assignments of error is reversed, and the cause is remanded to the court of appeals to consider the remaining assignments of error, consistent with this court’s order in 2005-0400, State v. Lather, issued February 7, 2007, 112 Ohio St.3d 1468, 2007-Ohio-388, 861 N.E.2d 142.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Cupp, JJ., concur.
Lanzinger, J., dissents.
Thomas L. Stierwalt, Sandusky County Prosecuting Attorney, and John P. Kolesar, Assistant Prosecuting Attorney, for appellee.
Michael W. Sandwisch, for appellant.